Citation Nr: 1619987	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  14-38 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for prostate cancer to include due to herbicide exposure.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder.
 
3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.
 
4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for joint cramps to include secondary to medication taken for  coronary artery disease.
 
5.  Entitlement to an increased evaluation for a psychophysiological sex gland disorder with right epididymitis, anxiety and history of intermittent impotency, currently evaluated as 50 percent disabling.
 
6.  Entitlement to an increased evaluation for coronary artery disease with a history of a heart murmur, currently evaluated as 30 percent disabling.
 
7.  Entitlement to a compensable evaluation for tinea pedis dermatitis.
 
8.  Entitlement to special monthly compensation based on a need for aid and attendance or housebound status.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
ATTORNEY FOR THE BOARD
 
Jason A. Lyons, Counsel
 
 
INTRODUCTION
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).
 
The Veteran served on active duty from June 1943 to December 1946, and from August 1949 to April 1977.
 
This case is before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from rating decisions of the VA Regional Office (RO) in Muskogee, Oklahoma.  A Central Office hearing was previously scheduled, which the Veteran cancelled.  
 
Based on August 2015 filings, the Veteran has raised a petition to reopen the issue of entitlement to service connection for a left upper eyelid disorder, as well as a new claim of entitlement to compensation for a left upper eyelid disorder pursuant to 38 U.S.C.A. § 1151.  These claims are not currently developed or certified for appellate review.  Hence, they are referred to the Agency of Original Jurisdiction (AOJ) for initial adjudication.  See 38 C.F.R. § 19.9(b) (2015).  The Veteran and his representative are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  See also 79 Fed. Reg. 57660 (Sep. 25, 2014) (All claims governed by VA's adjudication regulations must be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.)

The Board is deciding the claim of entitlement to service connection for prostate cancer, the petition to reopen the claim of entitlement to service connection for a low back disability, and the claim of entitlement to an increased rating for coronary artery disease.  The remaining issues are REMANDED to the AOJ.
 
 
FINDINGS OF FACT
 
1.  There is no record of current diagnosis of prostate cancer.
 
2.  A June 2005 rating decision denied a petition to reopen the issue of entitlement to service connection for a low back disability, and the Veteran did not thereafter perfect a timely appeal.  
 
3.   The evidence received since June 2005 does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for low back disability.  
 
4.   The Veteran's coronary artery disease has not been manifested by more than one episode of acute congestive heart failure in the past year, or; by a workload of greater than three metabolic equivalents but not greater than five metabolic equivalents resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.
 
 
CONCLUSIONS OF LAW
 
1.  Prostate cancer was not incurred or aggravated inservice, and it may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).
 
2.  A June 2005 rating decision denying a petition to reopen a claim of entitlement to service connection for a low back disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.204 (2015).
 
3.  New and material evidence has not been received to reopen a claim of entitlement to  service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).
 
4.  The schedular criteria are not met for an evaluation higher than 30 percent for coronary artery disease with history of heart murmur.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10; 4.104, Diagnostic Code 7005 (2015). 
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
VA has complied with the Veterans Claims Assistance Act of 2000 (VCAA).  The Veteran was provided satisfactory and timely VCAA notice in advance of the rating decision on appeal.  VA's duty to assist has been fulfilled through obtaining medical records, and  he was provided VA compensation examinations as appropriate under the law, to include for his coronary artery disease.  The Veteran has advised that he does not wish to attend any further VA examinations involving this appeal because of limitations traveling.  He has provided several lay witness statements, but declined the opportunity to testify at a hearing.  There is sufficient basis upon which to issue a decision. 
 

I.  Prostate Cancer
 
Service connection may be granted for disability resulting from disease contracted or an injury incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 
 
Basic requirements for service connection are (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) causal relationship between the disability and service.  See generally, Shedden v. Principi, 381 F.3d 1163, 1167  (Fed. Cir. 2004).
 
A veteran who served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed to an herbicide agent, barring affirmative evidence to the contrary.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  
 
By law, prostate cancer is presumed have been incurred in service if the disorder was compensably disabling within a year of separation from active duty, and if the Veteran was exposed to herbicide exposure.  See 38 C.F.R. § 3.309(e)
 
In this case, while the Veteran's VA medical records show that he uses prostate medication and that he has been diagnosed with prostatic hypertrophy, there are no records showing that the appellant suffers from or that he has ever been diagnosed with prostate cancer.  While a VA compensation examination might clarify the diagnosis the Veteran has indicated he cannot attend any further scheduled examinations.  

The Board considered the Veteran's own assertions, but as a lay person untrained in the field of medicine the appellant cannot self-diagnose prostate cancer as such a diagnosis requires medical expertise and clinical testing to confirm.  The Board also cannot rely entirely on  the Veteran's statement for the fact that his VA physician told him he had prostate cancer.  Robinette v. Brown, 8 Vet. 69, 77 (1995) (A lay person's account of what a physician purportedly said, filtered as it is through a lay person's sensibilities, is not competent medical evidence.)  Moreover, the probative value of such an assertion is minimized when compared to the available medical record that reveals no findings or diagnoses of prostate cancer.
 
Though it is presumed the Veteran was exposed to herbicides while serving in the Republic of Vietnam, a diagnosis of prostate cancer is not confirmed.  Without a diagnosis there is no current disability to link to service.  Without a disability, service connection cannot be established.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007).  See also, Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).
 
For these reasons, the weight of the evidence preponderates against the claim, and the benefit sought must be denied.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the most probative evidence is against the claim the doctrine is not for application.  

II.  Low Back Disorder
 
In an August 1981 decision the Board denied entitlement to service connection for a low back disability because although the Veteran had back spasms in service in 1966, there was no chronic residual low back disability shown at separation.  Further lumbar arthritis was not compensably disabling within a year of the claimant's separation from active duty.  There was no appeal possible at that time to the Board's decision, and it is final.   38 U.S.C.A. § 7104 (West 2014).

In a June 2005 rating decision VA declined to reopen the claim finding that there was still no evidence demonstrating a link between the appellant's back disorder and his military service.  While the appellant filed a notice of disagreement, he failed to perfect a timely appeal.  Hence, the June 2005 rating decision is final.   38 U.S.C.A. § 7105 (West 2014).

In this case, the Board must consider the evidence of record submitted since the June 2005 rating decision, as that constituted the last final denial of the Veteran's claim.  Juarez v. Peake, 21 Vet. App. 537, 542 (2008) (in adjudicating a petition to reopen consideration must be provided to the evidence received since the last final rating decision on the claim, whether a denial of the original claim or a petition to reopen).
 
When a claim to reopen is presented VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108.
 
New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).
 
Additional evidence has been received since the June 2005 rating decision, however, none of the evidence warrants reopening the claim under consideration.  While VA examinations were conducted that pertained to other disabilities, and VA outpatient reports do not shed new light on what caused a back disability.  None suggest a link between a current back disorder and service.  The Board acknowledges  that around 2008 records were received about a continuous back problem during the 1980s.  While supportive of the claim, this was dated from before the June 2005 final RO rating decision, and they do not link a back disorder to service.   There is no other source of substantive evidence to consider.  
  
Given that no evidence submitted since the last final rating decision links a current low back disorder to service, it follows that new and material evidence has not been received.  Hence, the claim to reopen is denied.

As new and material evidence has not been received the benefit-of-the-doubt doctrine does not apply, and the petition to reopen must be denied.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


III.  Coronary Artery Disease 
 
Disability evaluations are determined applying VA's rating schedule.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated based on criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When reasonable doubt arises as to the degree of disability the issue will be resolved in favor of the claimant.  38 C.F.R. § 4.3.
 
The appellant's coronary artery disease is evaluated under 38 C.F.R. § 4.104, Diagnostic Code 7005.  Under that Code the next higher rating, i.e., 60 percent, requires evidence of more than one episode of acute congestive heart failure in the past year, or; by a workload of greater than three metabolic equivalents but not greater than five metabolic equivalents resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  After a careful review of the evidence of record the Board finds that the Veteran does not demonstrate symptoms of the next higher rating,
 
At an April 2013 VA examination the Veteran described episodes of angina, shortness of breath, dizziness, and syncope attacks two to three times per week.  Continuous medication was required, with Diltiazem for heart and blood pressure, along with aspirin and natural Omega-3 supplements.  The Veteran was noted to have never suffered a heart attack.  He did not show evidence of congestive heart failure, cardiac arrhythmia, a heart valve condition, an infectious cardiac condition, aneurysm, pericardial adhesions, or non-surgical or surgical procedures.   There was no indication of cardiac hypertrophy or cardiac dilatation.  A recent electrocardiogram showed first degree atrioventricular block, but no diagnosis was made.  The appellant's metabolic equivalent level was estimated to be between 7 and 10.  The Veteran's heart disorder was judged not to impact the appellant's ability  to work.  
 
Based on this evidence the Board must conclude that the Veteran does not suffer from congestive heart failure; that his cardiovascular work load is higher than three to five metabolic equivalents, and that there is no evidence of left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  While no left ventricular ejection fraction findings are of record, there is nothing to suggest the Veteran has diminished cardiovascular capacity of this type, and the appellant has indicated that he cannot attend another examination.  There is also no indication of separate compensable disability due to the heart murmur itself.  
 
These findings preponderate against entitlement to an increased evaluation under the VA rating schedule.
 
The Board has considered the appellant's entitlement to an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  The evidence in this case does not show such an exceptional disability picture.  Comparison between the Veteran's current rating with the criteria found in the rating schedule shows that the rating criteria reasonably describe disability level and symptomatology.  The Veteran and his representative have not identified any symptoms not recognized by the rating criteria, or alleged that the rating criteria are inadequate.  Nor has it been alleged that two or more service-connected disabilities in combination have caused an exceptional disability picture.  Hence, the requirements for an extraschedular evaluation for coronary artery disease under 38 C.F.R. § 3.321(b)(1) have not been met.
 
In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the most probative evidence is against the claim the doctrine is not for application.  
 

ORDER
 
Entitlement to service connection for prostate cancer, to include due to exposure to herbicides is denied.
 
The petition to reopen a claim of entitlement to service connection for a low back disability is denied.
 
Entitlement to an evaluation higher than 30 percent for coronary artery disease with history of heart murmur is denied.
 
 
REMAND
 
For the claim of entitlement to service connection for joint cramps the Veteran argues that this is due to statin medications taken for his coronary artery disease.  See 38 C.F.R. § 3.310(a).  The AOJ should consider the updated claim in the first instance, and the Veteran should have opportunity to provide additional evidence on it.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (where the Board addresses a question that has not been addressed by the AOJ, the Board must consider whether the veteran has been prejudiced). 
 
Regarding the petition to reopen the issue of entitlement to service connection for posttraumatic stress disorder, the Board finds development needed.  The Veteran has articulated several stressors to support his claim, some involving hostile encounters with enemy forces.  The Veteran's service personnel records show military service during World War II, in Korea and in Vietnam.  The personnel records do not unequivocally prove combat service based on just this documentation, but there is clear indication of likelihood of concern on the Veteran's part for encounter with enemy forces.  He also identifies a stressor in which there was severe racial conflict where he was stationed.
 
While the Veteran already had a VA mental health examination in October 2013, that was for "mental disorders other than PTSD."  Under VA law there is no duty to provide examination for a petition to reopen, 38 C.F.R. § 3.159(c)(4)(iii) (2015), however, the issue of entitlement to service connection for PTSD is intertwined with the claim of entitlement to an increased rating for a service-connected psychiatric disorder.  Hence, a supplemental opinion should be secured from a VA psychiatrist who must address whether the Veteran demonstrated requirements of a diagnosis of PTSD taking into consideration both the Veteran's described hostile encounters with enemy forces  in several conflicts under 38 C.F.R. § 3.304(f)(3), and all further verified stressors involving racial conflict whether he was stationed. 
 
Regarding the claim of entitlement to an increased rating for tinea pedis dermatitis, the Veteran in  October 2014 stated that he took Triamcinolone cream for the disorder.  Available VA prescription records do not confirm this, but the Veteran should have an opportunity himself to verify this.  The AOJ should then consider all information received in view of the recent decision in Johnson v. McDonald, 14-2778 (March 1, 2016) concerning topical therapy under 38 C.F.R. § 4.118.  
 
Finally, the claim of entitlement to an increased rating for a psychophysiological sex gland disorder with anxiety is inextricably intertwined with the claim of entitlement to service connection for PTSD.  Similarly, the outcome of the special monthly compensation claim based on aid and attendance or housebound status is impacted by what happens with the claims being remanded.  Hence, adjudication of the special monthly compensation claim is deferred.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 
 
Accordingly, the case is REMANDED for the following action:
 
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
 
1. Obtain the Veteran's most recent VA outpatient treatment records.  If the AOJ cannot locate the records referenced above, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.  
 
2. Contact the Veteran and request that he provide and/or identify all available medical documentation showing his use of Triamcinolone, or other topical corticosteroid cream for his service-connected tinea pedis dermatitis.  

3.  A VA examiner should address in writing the frequency of the appellant's use of Triamcinolone, and whether this drug is an intermittent systemic therapy such as a corticosteroid.  Is the medication an immunosuppressive drug? The basis for any opinion offered must be explained in writing.

4.  Request that the Joint Service Records Research Center (JSRRC) attempt to verify the Veteran's stressors provided in statements received in August 2006, and January 2007.  This includes attempting to verify a claim of severe racial conflict at Camp Van Dorn, Mississippi in 1943.  The JSRRC should further address whether there is evidence independently confirming that  the Veteran had combat service while stationed in either Korea and Vietnam.   
 
5.  Then return the claims folder to the VA examiner who conducted the October 2013 mental health examination.  Following a review of all of the evidence the examiner must opine whether it is at least as likely as not that the Veteran has  PTSD, based on review of the appellant's prior examination history (including July 2004 and June 2007 exam reports) and identified in-service stressors (by statements received in August 2006, January 2007).  If PTSD is diagnosed, the examiner should specify the stressor upon which that diagnosis is based, considering any and all stressors which are  (1) related to verified combat service; (2) independently verified by JSRRC action; and/or (3) are related to reasonable fear of hostile enemy forces, as consistent with the circumstances of service.
 
If that examiner is not available, or is no longer employed by VA, obtain an opinion from a VA psychiatrist  that addresses the inquiries set forth. The examiner must provide a complete and fully reasoned rationale for any opinion offered.
 
6.  Then review the claims file.  If any of the directives specified in this remand have not been implemented, take proper corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).
 
7.  Thereafter readjudicate the claims on appeal based upon all additional evidence received, including the petition to reopen the issue of entitlement to service connection for muscle cramps  secondary to statin medication taken for  coronary artery disease.  If any benefit sought on appeal is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


